DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 08/12/22 is acknowledged and papers submitted have been placed in the records.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended (to address a 112 2nd antecedent basis issue) as follows: 
Claim 1 is amended to read on line 7 “… the metallic lines,…”.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: the prior art discloses a semiconductor component as generally recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an electronic component wherein the spacer conformally encases the substrate and the metallic lines to entirely separate the substrate from the passivation layer and to separate the metallic lines from the passivation layer.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899